Case 6:20-cv-00795-MJJ-CBW Document 1 Filed 06/23/20 Page 1 of 19 PageID #: 1




                                   UNITED STATES DISTRICT COURT

                                   WESTERN DISTRICT OF LOUISIANA

CERTAIN UNDERWRITERS SUBSCRIBING       *                   CIVIL ACTION
TO GULF COAST MARINE, LLC POLICIES     *
GCM 14549, GCM 16549, GCM 23096,       *                   NO.
GCM 17549 AND GCM 23437                *
                                       *                   SECTION “ “
VERSUS                                 *
                                       *                   DISTRICT JUDGE
MONCLA MARINE, LLC, MONCLA COMPANIES,  *
LLC, AND MONCLA MARINE OPERATIONS, LLC *                   MAGISTRATE
******************************

                  COMPLAINT FOR DECLARATORY RELIEF ON BEHALF OF
        CERTAIN UNDERWRITERS SUBSCRIBING TO GULF COAST MARINE, LLC POLICIES
            GCM 14549, GCM 16549, GCM 23096, GCM 17549, AND GCM 23437

       NOW COMES, through undersigned counsel, Certain Underwriters Subscribing to Gulf

Coast Marine, LLC Policies GCM 14549, CMG 16549, and GCM 17549 (“Underwriters”), who file

this Complaint for Declaratory Relief pursuant to the Declaratory Judgment Act, 28 U.S.C. §2201,

et seq., on the following basis:

                                                1.

       The plaintiffs in this matter are Certain Underwriters, each subscribing severally but not

jointly, to five separate polices of marine insurance issued through Gulf Coast Marine, LLC

(“GCM”), which is a surplus line broker and producer. GCM is neither an underwriter nor an

insurance company and is not a party to this litigation. Underwriters consist of domestic and

foreign organizations and underwriters of indemnity insurance policies.

                                                2.

       Underwriters subscribe to five separate policies of insurance which were issued to Moncla

Marine, LLC., et al: Policy GCM 14549, issued to Moncla Marine, LLC, et al. for the policy period
Case 6:20-cv-00795-MJJ-CBW Document 1 Filed 06/23/20 Page 2 of 19 PageID #: 2



of July 30, 2014 through June 30, 2015; Policy GCM 16549, issued to Moncla Marine, LLC, et al.

for the policy period of June 1, 2016 through December 30, 2017; Policy GCM 23096 issued to

Moncla Marine for the policy period June 30, 2016 through December 30, 2017; Policy GCM

17549, issued to Moncla Marine, LLC for the policy period of June 30, 2017 through December

30, 2018; and Policy No. 23437 issued to Moncla Marine, et al. for the policy period of December

30, 2017 through June 30, 2019. (Collectively, the “Policies”).

                                                3.

       This is an admiralty and maritime case within the meaning of Rule 9(h) of the Federal

Rules of Civil Procedure because it involves five separate maritime contracts of indemnity

policies. Jurisdiction is based on admiralty and maritime claims as expressed at 28 U.S.C. §1333.

Venue of this Court is proper pursuant to 28 U.S.C. §1391(c).

                                                4.

       Underwriters wish to disclose and notify the Court that this action is related to three other

matters which are pending before this Court: Jarvis Breaux versus Moncla Workover & Drilling

Operations, LLC, Civil Action No. 6:18-cv-00945, pending before Judge Robert R. Summerhays,

and Magistrate Judge Carol B. Whitehurst; John Wayne Hardy versus Moncla Workover & Drilling

Operations, LLC, Civil Action No. 6:19-cv-00072, pending before Judge Michael J. Juneau and

Magistrate Judge Patrick J. Hanna; and Wilbert Stewart versus Moncla Marine, LLC and Moncla

Marine Operations, LLC,” Civil Action No. 6:17-cv-01260, pending before Judge Michael J. Juneau

and Magistrate Judge Carol B. Whitehurst.




                                           Page 2 of 19
Case 6:20-cv-00795-MJJ-CBW Document 1 Filed 06/23/20 Page 3 of 19 PageID #: 3



                                                   5.

       This action is related to two other suits which are not pending in this Court: Evan B.

Blanchard and Jennifer L. Blanchard, individually and on behalf of the minor, Madison Blanchard,

versus Moncla Offshore, LLC, Case No. 12871, Division D, pending in the 17th Judicial District Court

for the Parish of Lafourche, State of Louisiana; and Lou Henry v. Key Energy Services, Inc., Moncla

Companies, L.L.C. and Moncla Companies, L.L.C. a/k/a Moncla Marine, Cause No. 2018-70848,

pending in the District Court for Harris County, Texas, 55th Judicial District. (Collectively, all five

actions are referred to as the “Lawsuits”).

                                                   6.

       Made Defendants in this matter are Moncla Companies, LLC, Moncla Offshore, LLC,

Moncla Marine, LLC, and Moncla Marine Operations, LLC (the “Moncla Litigants”), who are all

current defendants in the Lawsuits.

                                                   7.

       Also made Defendants in this cause are the “Named Assureds” on GCM 14549:

           a) MF Alaska, L.L.C., a limited liability company organized pursuant to the laws of the

               State of Louisiana, whose agent for service of process is Matthew G. Moncla, 1023

               East St. Mary Blvd., Lafayette, LA 70503;

           b) MF Oil & Gas Inv., Inc., a corporation believed to be organized pursuant to the

               laws of the State of Louisiana, but who may not be registered with the Secretary

               of State of Louisiana;

           c) Moncla Companies Payroll 2016, L.L.C. (formerly Moncla Companies, L.L.C.), a

               limited liability company organized pursuant to the laws of the State of Louisiana,


                                              Page 3 of 19
Case 6:20-cv-00795-MJJ-CBW Document 1 Filed 06/23/20 Page 4 of 19 PageID #: 4



            whose agent for service of process is Cade Evans, 2000 Kaliste Saloom Rd., Ste.

            400, Lafayette, LA 70508;

         d) Moncla Pressure Pumping, L.L.C., a limited liability company organized pursuant

            to the laws of the State of Louisiana, whose agent for service of process is Cade

            Evans, 2000 Kaliste Saloom Rd., Ste. 400, Lafayette, LA 70508;

         e) Moncla Coil Tubing, LLC, upon information and belief a limited liability company

            organized pursuant to Louisiana law;

         f) Moncla Marine, L.L.C., a limited liability company organized pursuant to the laws

            of the State of Louisiana, whose agent for service of process is C T Corporation

            System, 3867 Plaza Tower Dr., Baton Rouge, LA 70816;

         g) Moncla Marine Operations, L.L.C., a limited liability company organized pursuant

            to the laws of the State of Louisiana, whose agent for service of process is C T

            Corporation System, 3867 Plaza Tower Dr., Baton Rouge, LA 70816;

         h) Moncla Workover & Drilling Operations, L.L.C., a limited liability company

            organized pursuant to the laws of the State of Louisiana, whose agent for service

            of process is Cade Evans, 2000 Kaliste Saloom Rd., Ste. 400, Lafayette, LA 70508;

         i) Moncla Workover & Drilling, L.L.C., a limited liability company organized pursuant

            to the laws of the State of Louisiana, whose agent for service of process is Cade

            Evans, 2000 Kaliste Saloom Rd., Ste. 400, Lafayette, LA 70508;

         j) Moncla Offshore, L.L.C., a limited liability company organized pursuant to the laws

            of the State of Louisiana, whose agent for service of process is Cade Evans, 2000

            Kaliste Saloom Rd., Ste. 400, Lafayette, LA 70508;


                                        Page 4 of 19
Case 6:20-cv-00795-MJJ-CBW Document 1 Filed 06/23/20 Page 5 of 19 PageID #: 5



         k) Moncla Offshore Operations, L.L.C., a limited liability company organized pursuant

            to the laws of the State of Louisiana, whose agent for service of process is Cade

            Evans, 2000 Kaliste Saloom Rd., Ste. 400, Lafayette, LA 70508;

         l) Moncla E-Line Services, Inc. (formerly C&C Perforating, Inc.), a limited liability

            company organized pursuant to the laws of the State of Louisiana, whose agent

            for service of process is S. Joseph Dupuis, Jr., 700 Saint John St., Ste. 401, Lafayette,

            LA 70501;

         m) Moncla Brothers Oilfield Service & Supply, L.L.C., a limited liability company

            organized pursuant to the laws of the State of Louisiana, whose agent for service

            of process is Cade Evans, 2000 Kaliste Saloom Rd., Ste. 400, Lafayette, LA 70508;

         n) Brothers Oilfield Service & Supply, L.L.C., a limited liability company organized

            pursuant to the laws of the State of Louisiana, whose agent for service of process

            is Cade Evans, 2000 Kaliste Saloom Rd., Ste. 400, Lafayette, LA 70508;

         o) Moncla Trucking, L.L.C., a limited liability company organized pursuant to the laws

            of the State of Louisiana, whose agent for service of process is Cade Evans, 2000

            Kaliste Saloom Rd., Ste. 400, Lafayette, LA 70508;

         p) Moncla Trucking Operations, L.L.C., a limited liability company organized pursuant

            to the laws of the State of Louisiana, whose agent for service of process is Cade

            Evans, 2000 Kaliste Saloom Rd., Ste. 400, Lafayette, LA 70508;

         q) Second 4M, Ltd., for whom Underwriters do not have additional information;




                                         Page 5 of 19
Case 6:20-cv-00795-MJJ-CBW Document 1 Filed 06/23/20 Page 6 of 19 PageID #: 6



         r) MFNO, L.L.C., a limited liability company organized pursuant to the laws of the

            State of Louisiana, whose agent for service of process is Matthew G. Moncla, 1023

            St. Mary Blvd., Lafayette, LA 70503;

         s) MF Oil Center, L.L.C., a limited liability company organized pursuant to the laws of

            the State of Louisiana, whose agent for service of process is Matthew G. Moncla,

            1023 St. Mary Blvd., Lafayette, LA 70503;

         t) MF Realty, L.L.C., a limited liability company organized pursuant to the laws of the

            State of Louisiana, whose agent for service of process is Michael C. Moncla, 2107

            Carmel Dr., Lafayette, LA 70503;

         u) R.W.S. Holdings, L.L.C., a limited liability company organized pursuant to the laws

            of the State of Louisiana, whose agent for service of process is Cade Evans, 2000

            Kaliste Saloom Rd., Ste. 400, Lafayette, LA 70508; and

         v) MF North Dakota, L.L.C., a limited liability company organized pursuant to the laws

            of the State of Louisiana, whose agent for service of process is Matthew G.

            Moncla, 2107 Carmel Dr., Lafayette, LA 70501.

                                             8.

      Also made Defendants in this cause are the “Named Assureds” on GCM 15549:

         a) Moncla Marine, L.L.C., a limited liability company organized pursuant to the laws

            of the State of Louisiana, whose agent for service of process is C T Corporation

            System, 3867 Plaza Tower Dr., Baton Rouge, LA 70816;




                                        Page 6 of 19
Case 6:20-cv-00795-MJJ-CBW Document 1 Filed 06/23/20 Page 7 of 19 PageID #: 7



         b) Moncla Marine Operations, L.L.C., a limited liability company organized pursuant

            to the laws of the State of Louisiana, whose agent for service of process is C T

            Corporation System, 3867 Plaza Tower Dr., Baton Rouge, LA 70816;

         c) Moncla Workover & Drilling Operations, L.L.C., formerly Moncla Drilling

            Operations, L.L.C., a limited liability company organized pursuant to the laws of

            the State of Louisiana, whose agent for service of process is Cade Evans, 2000

            Kaliste Saloom Rd., Ste. 400, Lafayette, LA 70508;

         d) Moncla Workover & Drilling, L.L.C., a limited liability company organized pursuant

            to the laws of the State of Louisiana, whose agent for service of process is Cade

            Evans, 2000 Kaliste Saloom Rd., Ste. 400, Lafayette, LA 70508;

         e) Moncla E-Line Services, Inc., formerly C&C Perforating, Inc., a limited liability

            company organized pursuant to the laws of the State of Louisiana, whose agent

            for service of process is S. Joseph Dupuis, Jr., 700 Saint John St., Ste. 401, Lafayette,

            LA 70501;

         f) Moncla Brothers Oilfield Service & Supply, L.L.C., a limited liability company

            organized pursuant to the laws of the State of Louisiana, whose agent for service

            of process is Cade Evans, 2000 Kaliste Saloom Rd., Ste. 400, Lafayette, LA 70508;

         g) Brothers Oilfield Service & Supply, L.L.C., a limited liability company organized

            pursuant to the laws of the State of Louisiana, whose agent for service of process

            is Cade Evans, 2000 Kaliste Saloom Rd., Ste. 400, Lafayette, LA 70508;




                                         Page 7 of 19
Case 6:20-cv-00795-MJJ-CBW Document 1 Filed 06/23/20 Page 8 of 19 PageID #: 8



         h) Moncla Trucking, L.L.C., a limited liability company organized pursuant to the laws

            of the State of Louisiana, whose agent for service of process is Cade Evans, 2000

            Kaliste Saloom Rd., Ste. 400, Lafayette, LA 70508;

         i) Moncla Trucking Operations, L.L.C., a limited liability company organized pursuant

            to the laws of the State of Louisiana, whose agent for service of process is Cade

            Evans, 2000 Kaliste Saloom Rd., Ste. 400, Lafayette, LA 70508;

         j) Second 4M, Ltd., for whom Underwriters have no additional information;

         k) MFNO, L.L.C., a limited liability company organized pursuant to the laws of the

            State of Louisiana, whose agent for service of process is Matthew G. Moncla, 1023

            St. Mary Blvd., Lafayette, LA 70503;

         l) MF Oil Center, L.L.C., a limited liability company organized pursuant to the laws of

            the State of Louisiana, whose agent for service of process is Matthew G. Moncla,

            1023 St. Mary Blvd., Lafayette, LA 70503;

         m) MF Realty, L.L.C., a limited liability company organized pursuant to the laws of the

            State of Louisiana, whose agent for service of process is Michael C. Moncla, 2107

            Carmel Dr., Lafayette, LA 70503;

         n) R.W.S. Holdings, L.L.C., a limited liability company organized pursuant to the laws

            of the State of Louisiana, whose agent for service of process is Cade Evans, 2000

            Kaliste Saloom Rd., Ste. 400, Lafayette, LA 70508;

         o) MF North Dakota, L.L.C., a limited liability company organized pursuant to the laws

            of the State of Louisiana, whose agent for service of process is Matthew G.

            Moncla, 2107 Carmel Dr., Lafayette, LA 70501;


                                        Page 8 of 19
Case 6:20-cv-00795-MJJ-CBW Document 1 Filed 06/23/20 Page 9 of 19 PageID #: 9



         p) MF Alaska, L.L.C., a limited liability company organized pursuant to the laws of the

            State of Louisiana, whose agent for service of process is Matthew G. Moncla, 1023

            East St. Mary Blvd., Lafayette, LA 70503;

         q) MF Oil & Gas Inv., LLC, a corporation organized pursuant to the laws of the State

            of Louisiana, but upon information and belief does not have a registered agent for

            service of process;

         r) Moncla Companies Payroll 2016, L.L.C., formerly Moncla Companies, L.L.C., a

            limited liability company organized pursuant to the laws of the State of Louisiana,

            whose agent for service of process is Cade Evans, 2000 Kaliste Saloom Rd., Ste.

            400, Lafayette, LA 70508;

         s) Moncla Pressure Pumping, L.L.C., a limited liability company organized pursuant

            to the laws of the State of Louisiana, whose agent for service of process is Cade

            Evans, 2000 Kaliste Saloom Rd., Ste. 400, Lafayette, LA 70508;

         t) Moncla Coil Tubing, LLC, for whom Underwriters do not have additional

            information; and

         u) Moncla P&A, LLC, for whom Underwriters do not have additional information.
                                         9.

      Also made Defendants in this cause are the “Named Assureds” on GCM 17549:

       a) Location Supply & Specialty, Inc., a limited liability company organized pursuant to

          the laws of the State of Louisiana, whose agent for service of process is L. Charles

          Moncla, Jr., 950 Birdsong, P.O. Box 653, Lafayette, LA 70507;

         b) Moncla Services, Inc., for whom Underwriters do not have additional information;



                                        Page 9 of 19
Case 6:20-cv-00795-MJJ-CBW Document 1 Filed 06/23/20 Page 10 of 19 PageID #: 10



        c) Moncla Coil Tubing Well Services, Inc., a limited liability company organized

           pursuant to the laws of the State of Louisiana, whose agent for service of process is

           National Registered Agents, Inc., 3867 Plaza Tower Dr., Baton Rouge, LA 70816;

        d) Moncla Marine, L.L.C., a limited liability company organized pursuant to the laws of

           the State of Louisiana, whose agent for service of process is C T Corporation System,

           3867 Plaza Tower Dr., Baton Rouge, LA 70816;

        e) Moncla Marine Operations, L.L.C., a limited liability company organized pursuant to

           the laws of the State of Louisiana, whose agent for service of process is C T

           Corporation System, 3867 Plaza Tower Dr., Baton Rouge, LA 70816;

        f) Moncla Workover & Drilling Operations, L.L.C., formerly Moncla Drilling Operations,

           L.L.C., a limited liability company organized pursuant to the laws of the State of

           Louisiana, whose agent for service of process is Cade Evans, 2000 Kaliste Saloom Rd.,

           Ste. 400, Lafayette, LA 70508;

        g) Moncla Workover & Drilling, L.L.C., formerly Moncla Drilling, L.L.C., a limited liability

           company organized pursuant to the laws of the State of Louisiana, whose agent for

           service of process is Cade Evans, 2000 Kaliste Saloom Rd., Ste. 400, Lafayette, LA

           70508;

        h) Moncla Offshore, L.L.C., a limited liability company organized pursuant to the laws

           of the State of Louisiana, whose agent for service of process is Cade Evans, 2000

           Kaliste Saloom Rd., Ste. 400, Lafayette, LA 70508;




                                          Page 10 of 19
Case 6:20-cv-00795-MJJ-CBW Document 1 Filed 06/23/20 Page 11 of 19 PageID #: 11



        i) Moncla Offshore Operations, L.L.C., a limited liability company organized pursuant

           to the laws of the State of Louisiana, whose agent for service of process is Cade

           Evans, 2000 Kaliste Saloom Rd., Ste. 400, Lafayette, LA 70508;

        j) Moncla E-Line Services, Inc., formerly C&C Perforating, Inc., a limited liability

           company organized pursuant to the laws of the State of Louisiana, whose agent for

           service of process is S. Joseph Dupuis, Jr., 700 Saint John St., Ste. 401, Lafayette, LA

           70501;

        k) Moncla Brothers Oilfield Service & Supply, L.L.C., a limited liability company

           organized pursuant to the laws of the State of Louisiana, whose agent for service of

           process is Cade Evans, 2000 Kaliste Saloom Rd., Ste. 400, Lafayette, LA 70508;

        l) Brothers Oilfield Service & Supply, L.L.C., a limited liability company organized

           pursuant to the laws of the State of Louisiana, whose agent for service of process is

           Cade Evans, 2000 Kaliste Saloom Rd., Ste. 400, Lafayette, LA 70508;

        m) Moncla Trucking, L.L.C., a limited liability company organized pursuant to the laws

           of the State of Louisiana, whose agent for service of process is Cade Evans, 2000

           Kaliste Saloom Rd., Ste. 400, Lafayette, LA 70508;

        n) Moncla Trucking Operations, L.L.C., a limited liability company organized pursuant

           to the laws of the State of Louisiana, whose agent for service of process is Cade

           Evans, 2000 Kaliste Saloom Rd., Ste. 400, Lafayette, LA 70508;

          o) Second 4M, Ltd., for whom Underwriters do not have additional information;




                                         Page 11 of 19
Case 6:20-cv-00795-MJJ-CBW Document 1 Filed 06/23/20 Page 12 of 19 PageID #: 12



        p) MFNO, L.L.C., a limited liability company organized pursuant to the laws of the State

           of Louisiana, whose agent for service of process is Matthew G. Moncla, 1023 St.

           Mary Blvd., Lafayette, LA 70503;

        q) MF Oil Center, L.L.C., a limited liability company organized pursuant to the laws of

           the State of Louisiana, whose agent for service of process is Matthew G. Moncla,

           1023 St. Mary Blvd., Lafayette, LA 70503;

        r) MF Realty, L.L.C., a limited liability company organized pursuant to the laws of the

           State of Louisiana, whose agent for service of process is Michael C. Moncla, 2107

           Carmel Dr., Lafayette, LA 70503;

        s) R.W.S. Holdings, L.L.C., a limited liability company organized pursuant to the laws of

           the State of Louisiana, whose agent for service of process is Cade Evans, 2000 Kaliste

           Saloom Rd., Ste. 400, Lafayette, LA 70508;

        t) MF North Dakota, L.L.C., a limited liability company organized pursuant to the laws

           of the State of Louisiana, whose agent for service of process is Matthew G. Moncla,

           2107 Carmel Dr., Lafayette, LA 70501;

        u) MF Alaska, L.L.C., a limited liability company organized pursuant to the laws of the

           State of Louisiana, whose agent for service of process is Matthew G. Moncla, 1023

           East St. Mary Blvd., Lafayette, LA 70503;

        v) MF Oil & Gas Inv, LLC, a corporation organized pursuant to the laws of the State of

           Louisiana, who upon information and belief does not have a registered agent for

           service of process;




                                         Page 12 of 19
Case 6:20-cv-00795-MJJ-CBW Document 1 Filed 06/23/20 Page 13 of 19 PageID #: 13



        w) Moncla Companies Payroll 2016, L.L.C., formerly Moncla Companies, L.L.C., a limited

           liability company organized pursuant to the laws of the State of Louisiana, whose

           agent for service of process is Cade Evans, 2000 Kaliste Saloom Rd., Ste. 400,

           Lafayette, LA 70508;

        x) Moncla Pressure Pumping, L.L.C., a limited liability company organized pursuant to

           the laws of the State of Louisiana, whose agent for service of process is Cade Evans,

           2000 Kaliste Saloom Rd., Ste. 400, Lafayette, LA 70508;

          y) Moncla Coil Tubing, LLC, for whom Underwriters do not have additional
             information; and

          z) Moncla P&A, LLC, for whom Underwriters do not have additional information.

                                             10.

       Also made defendants in this matter are:

          a) Jarvis Breaux, a natural person may be served at 103 Berlin St., Apt. D, Lafayette,

             LA 70501;

          b) Evan Blanchard and Jennifer Blanchard, individually and on behalf of the minor,

             Madison Blanchard, who may be served at 137 Ida St., Houma, LA 70364;

          c) Lou Henry, who may be served at 314 Verdun St., Lafayette, LA 70501;

          d) John Wayne Hardy, who may be served at 213 Beaconwood Dr., Lafayette LA

             70507; and

          e) Wilbert Stewart, who may be served at 1076 Sugarcreek Rd., St. Martinville, LA

             70532. (Collectively “Personal Injury Claimants”).




                                        Page 13 of 19
Case 6:20-cv-00795-MJJ-CBW Document 1 Filed 06/23/20 Page 14 of 19 PageID #: 14



                                                 11.

        The primary Policies are virtually identical and each incorporates the SP-23 Protection &

 Indemnity Coverage Form (“P&I Form”). The P&I Form provides, in part:

                . . . In respect of any occurrence likely to give rise to a claim under
                this Policy, the Assureds are obligated to and shall take steps to
                protect their (and/or the Assurers) interest as they would
                reasonably take in the absence of this or similar insurance . . . .
                The Assurer shall not be liable for the cost or expense of
                prosecuting or defending any claim or suit unless the same shall
                have been incurred with the written consent of the Assurer, or the
                Assurer shall be satisfied that such approval could not have been
                obtained under the circumstances without unreasonable delay, or
                that such costs and charges were reasonably and properly incurred,
                such cost or expense being subject to the deductible.

                The Assurer shall be liable for the excess where the amount
                deductible under this Policy is exceeded by (A) the cost of
                investigating and/or successfully defending any claim or suit
                against the Assureds based on a liability or alleged liability of the
                Assureds covered by this Insurance, or (B) the amount paid by the
                Assureds either under a judgment or an agreed settlement based
                on the liability covered herein including all costs, expenses of
                defense, and taxable disbursements.

                                                 12.

        The primary Policies provide indemnity for “cost, charges, and expenses, reasonably

 incurred and paid by the Assureds in defense against any liabilities insured against hereunder in

 respect of the vessel named herein, subject to the agreed deductibles applicable, and subject

 further to the conditions and limitations hereinafter provided.” As has been confirmed in the

 jurisprudence, the Policies are indemnity policies.

                                                 13.

        The Policies require various per occurrence deductibles and annual aggregate deductibles

 prior to coverage attaching.

                                            Page 14 of 19
Case 6:20-cv-00795-MJJ-CBW Document 1 Filed 06/23/20 Page 15 of 19 PageID #: 15



                                                14.

        The primary Policies provide, in part, that Underwriters will reimburse “all such loss

 and/or damage and/or expense as the Assured shall as owners of the vessel named herein have

 become liable to pay and shall pay on account of the liability, risks, events and/or happenings

 herein set forth…” With respect to legal expenses, Underwriters are “liable for the excess where

 the amount deductible under this policy is exceeded by (A) the cost of investigating and/or

 successfully defending any claim or suit against the Assured based on a liability or an alleged

 liability of the Assured covered by this insurance, or (B) the amount paid by the Assured either

 under a judgment or an agreed settlement….”

                                                15.

        Based on the language in the Policies, Underwriters have no obligation to make any

 payment unless and until the Named Assureds have made payments equal to or exceeding the

 deductible and aggregate deductible. Should the Moncla Litigants and/or Named Assureds fail

 to make payments for covered expenses exceeding the respective deductible and aggregate

 deductible required by the Policies, there can be no obligation for Underwriters to provide

 insurance coverage, indemnity nor make any payments whatsoever.

                                                16.

        The Policies further declare:

               Notwithstanding anything to the contrary contained in this Policy,
               it is hereby understood and agreed that this Policy excludes liability
               for fines, penalties, punitive or exemplary damages, including
               travel damages or any other damages resulting from multiplication
               of the compensatory damages.




                                          Page 15 of 19
Case 6:20-cv-00795-MJJ-CBW Document 1 Filed 06/23/20 Page 16 of 19 PageID #: 16



                                               17.

        In 2020, Moncla provided notice to Underwriters that certain Moncla entities were

 allegedly becoming insolvent and would be unable to continue to defend themselves in the above

 identified Lawsuits. Subsequently, counsel for the Moncla Entities withdrew as counsel of record

 in the Blanchard case on March 20, 2020, in the Breaux case on March 17, 2020, in the Stewart

 case on March 18, 2020, in the Hardy case on March 18, 2020, and in the Henry case on March

 17, 2020.

                                               18.

        William Patrick, Esq. enrolled as counsel for the Moncla Entities in the Breaux case on

 April 20, 2020. However, Mr. Patrick subsequently filed a Motion to Withdraw on May 26, 2020.

                                               19.

        As of this date, the Moncla Entities have no counsel of record representing them in four

 of the above-identified lawsuits and are not currently defending themselves in any of the

 Lawsuits.

                                               20.

        As noted above, the Policies require the Assured to defend itself in any claim or lawsuit

 and to take all necessary “steps to protect their (and/or the [Underwriters’]) interests as would

 reasonably be taken . . . .” Because the Moncla Litigants are not currently defending themselves

 and are taking no other steps to defend their interest, nor Underwriters’ interests, the Moncla

 Litigants have breached their insurance contract with Underwriters.




                                          Page 16 of 19
Case 6:20-cv-00795-MJJ-CBW Document 1 Filed 06/23/20 Page 17 of 19 PageID #: 17



                                                   21.

        As a result of the Moncla Litigants’ breach of their insurance contract, Underwriters’

 interests are being prejudiced. As such, Underwriters are entitled to a declaration that no

 coverage is owed to the Moncla Litigants and the Named Assureds due to their breach of the

 insurance contract and that the policies are breached ab initio. Should the Court determine that

 there is any unearned premium which Underwriters should return, then Underwriters will

 deposit such funds into the registry of the Court for the Named Assureds and the Personal Injury

 Claimants to seek recovery.

                                                   22.

        The Named Assureds on the policies also have a contractual obligation pursuant to the

 Policy to defend, not only the Moncla Entities interests, but Underwriters’ interests in any claim

 or lawsuit. The Policies provide, in part, that “in respect of any occurrence likely to give rise to

 a claim under the policy, the Assureds are obligated to and shall take steps to protect their

 (and/or the Assurers’) interests as would reasonably be taken in the absence of this or similar

 insurance.” The Policies do not differentiate between “Assureds” who are parties to the

 litigation’ and those who are not. All Named Insureds are “Assureds” for the purpose of this

 provision in the Policies and for complying with the obligations of the Policies.

                                                   23.

        All Named Assureds are solidarily obligated to defend the Moncla Entities in the

 Lawsuits pursuant to the terms of the Policies.




                                            Page 17 of 19
Case 6:20-cv-00795-MJJ-CBW Document 1 Filed 06/23/20 Page 18 of 19 PageID #: 18



                                                   24

        The Policies also require the “Assured to….cooperate with the Assurer in the defense of

 any claim or suit…….” The Moncla Litigants failure to defend themselves constitute a failure to

 cooperate which is a breach of their obligations in the Policies.



        WHEREFORE, premises considered, Certain Underwriters Subscribing to Gulf Coast

 Marine, LLC Policies GCM 14549, CMG 16549, GCM 23096, GCM 17549 and GCM 23437 pray

 that, after due proceedings be had, that there be judgment rendered in their favor and against

 the Defendants at their cost finding that:

            1. Moncla Companies, LLC, Moncla Offshore, LLC, Moncla Marine, LLC, and Moncla

                Marine Operations, LLC have breached their obligations owed to Underwriters in

                each of the aforementioned policies;

            2. Coverage under the Policies is voided as a consequence of Moncla Companies,

                LLC, Moncla Offshore, LLC Moncla Marine, LLC, and Moncla Marine Operations,

                LLC’s breach;

            3. The Policies are void ab initio;

            4. There is no obligation under the Policies to provide insurance coverage, indemnity

                nor make any payments unless and until the defendants have defended the

                Lawsuits and made payments in excess of the respective deductible and aggregate

                deductibles;

            5. In the alternative, Underwriters pray for a judgment requiring the remaining

                Named Assureds on the Policies to comply with the contractual obligations of the


                                              Page 18 of 19
Case 6:20-cv-00795-MJJ-CBW Document 1 Filed 06/23/20 Page 19 of 19 PageID #: 19



             Policies, including but not limited to funding and assuming defense of the Moncla

             Litigants;

          6. That Polices do not provide Underwriters coverage for punitive damage; and

          7. Underwriters pray for all other further relief as justice and equity of the cause may

             require and permit.

                                              Respectfully submitted,

                                              STAINES, EPPLING & KENNEY

                                              /s/ Craig W. Brewer
                                              JASON R. KENNEY (#29933)
                                              CRAIG W. BREWER (#23665)
                                              COREY P. PARENTON (#32918)
                                              LEE RUDIN (#34746)
                                              JESSICA B. FINLEY (#38213)
                                              3500 North Causeway Blvd., Suite 820
                                              Metairie, Louisiana 70002
                                              Telephone: (504) 838-0019
                                              Facsimile: (504) 838-0043
                                              Attorneys for Certain Underwriters Subscribing
                                              to Gulf Coast Marine, LLC Policies GCM 14549,
                                              CMG 16549, GCM 23096, GCM 17549 and GCM
                                              23437




                                         Page 19 of 19
